Citation Nr: 1603903	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for peritoneal adhesions with irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi which, in part, continued a 10 percent evaluation for service-connected peritoneal adhesions and denied entitlement to service connection for IBS.

In March 2012, the Board in part, remanded the issues of entitlement to a rating in excess of 10 percent for peritoneal adhesions and entitlement to service connection for IBS for additional development.

In a January 2015 rating decision, the RO increased the Veteran's evaluation for a peritoneal adhesions with IBS disability to 30 percent, effective April 7, 2007, the date of his claimed for an increased rating was received.  The RO specifically noted that IBS had been found to be related to the Veteran's military service; in essence, service connection was established.  As separate ratings were not warranted for IBS and peritoneal adhesions, the RO combined these disabilities under a single 30 percent evaluation.  The Board notes that since the increase to 30 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 30 percent for peritoneal adhesions with IBS remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's peritoneal adhesions with IBS disability has not been manifested by severe impairment of health, any serious health complication or severe peritoneal adhesions.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for peritoneal adhesions with IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Codes 7301, 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a July 2007 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of private treatment records, service, VA treatment records, and the reports of April 2008, June 2008, June 2010, December 2010 and August 2011 VA examinations. Per the March 2012 remand instructions, the Veteran also underwent a VA examination in October 2012.

The VA examination reports reflect that the April 2008, June 2008, June 2010, December 2010, August 2011 and October 2012 examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2008, June 2008, June 2010, December 2010, August 2011 and October 2012 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that the Veteran was scheduled for a VA examination in November 2014 to assess the current severity of her service-connected peritoneal adhesions with IBS disability.  However, as noted by the VA examiner, the Veteran failed to report for the examination.  Parenthetically, the Board notes that the record documents multiple scheduled examinations for various disabilities in which the Veteran has failed to report.

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to her claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board will not remand this matter again to arrange a new examination for the Veteran's service-connected peritoneal adhesions with IBS disability.

The Board notes that the action to be taken in instances where a Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b), so where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Although the Veteran's claim for a higher evaluation for peritoneal adhesions did not arise from an original compensation claim, the RO awarded service connection for IBS in the January 2015 and incorporated that disorder into a combined rating with the peritoneal adhesions.  For this reason, the Board concludes that the issue on appeal should be treated as an original claim for the purposes of 38 C.F.R. § 3.655, and the Board will adjudicate the issue on appeal based upon the evidence that is currently of record.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   She is also competent to report symptoms of her peritoneal adhesions with IBS.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran was initially granted service connection for peritoneal adhesions in a May 2001 rating decision which assigned a 10 percent disability rating, effective December 27, 2000 under Diagnostic Code 7301.

The Veteran filed an increased rating claim for her service-connected peritoneal adhesions that was received by VA on April 17, 2007. 

As noted above in a January 2015 rating decision, the RO increased the Veteran's evaluation for peritoneal adhesions with IBS to 30 percent, effective April 7, 2007.  As separate ratings were not warranted for IBS and peritoneal adhesions, the RO combined these disabilities under a single 30 percent evaluation under Diagnostic Code 7319.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.   Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for both irritable bowel syndrome (Diagnostic Code 7319) and peritoneal adhesions (Diagnostic Code 7301).

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.   A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Peritoneal adhesions are rated under the provisions of Diagnostic Code 7301.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  This is the maximum schedular rating assignable under Diagnostic Code 7301.

Under Diagnostic Code 7323, where ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a 100 percent rating is warranted.  Severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323. 

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Factual Background and Analysis

A June 2007 x-ray of the abdomen revealed chronic constipation.  

The Veteran underwent a VA examination in April 2008.  The Veteran reported developing peritoneal adhesions after she had fibroid surgery in 1986.  Since that time, she has had right-sided pain which started in the inguinal area and went down to her rectum.  This was a severe pain which was almost constant.  It was now daily but she had a severe exacerbation about once a week.  She had been put on pain medications but they took her off the medications because this caused some constipation and caused irritation of her bowels.  She was not currently on medications.  On examination, there was tenderness to the right side of the abdomen both laterally and in the inguinal area.  The diagnosis was peritoneal adhesions.  

The Veteran underwent a VA examination in June 2008.  The examiner noted that the Veteran had been evaluated for chronic abdominal pains.  She had numerous hospitalizations and evaluations but she continued to have symptoms.  The majority of her symptoms related to IBS occurred at least once a week and she would have several days of constipation followed by 2 or 3 days of diarrhea with 4 to 5 stools per day associated with cramping abdominal pain which left her weak and sweaty.  During this time she had no appetite and would sometimes have nausea and vomiting.  This would persist for 2 to 3 days and she indicated that she had missed as much as 10 days of work in the past month for this type of symptom.  She had a lot of mucous in her stool but her weight had actually gone up about 20 pounds over the past year.  She was taking medications 3 times a day which helped some.  She also took medicine for her nausea which made her drowsy and thus difficult to work at her job as an office manager.  She presented with complained of daily bloating in the stomach when got up in the morning.  She reported that she had to go to the emergency room 3 or 4 time s a year for treatment of symptoms related to her gastrointestinal tract.  On examination there was tenderness in the right flank area and upper right quadrant area.  Bowel sounds were normal.  The diagnosis was IBS and gastroesophageal reflux disease (GERD).

An August 2009 VA treatment note indicated that the Veteran's abdomen was soft, her bowel sounds were positive and there was no tenderness or masses.  There was also no nausea, vomiting or abdominal pain reported.

The Veteran underwent a VA examination in June 2010.  The Veteran reported a history of IBS since 1984.  She had alternating constipation and diarrhea.  She described diarrhea as 2 times per week with 3 to 4 loose stools with each episode.  She subsequently had trouble with constipation following this.  She also noticed cramping abdominal pain after meals.  She had a 2 year history of bright red rectal bleeding with bowel movements but the amount of bleeding was minor. She had undergone multiple colonoscopies where she was noted to have minor diverticulosis, minor hemorrhoids and benign polyps.  Her polyps were removed.  There was no history of diverticulitis or colitis.  She was diagnosed with GERD in 1986 and she had difficulty with dyspepsia and a reflux type sensation which she experienced 2 to 3 times a week.  She had chronic intermittent colicky type pain in her right lower abdomen which had been present since her initial myomectomy.  This occurred 2 to 3 times a week.  On examination, her abdomen was obese and soft with mild direct tenderness in the lower abdominal quadrants.  No masses were palpable.  Bowel sounds were normally active and no bruits were audible.  The diagnosis was peritoneal adhesions and IBS.  The examiner indicated that the Veteran was able to engage in activities of daily living without restriction.  She had previously worked as an officer manger but had a stroke in 2009 and was not able to work since that time.  The Veteran described constant pain in her abdomen and the examiner indicated that she would be unable to perform her usual employment.  

An August 2010 VA treatment note indicated that the Veteran's abdomen was soft, her bowel sounds were positive and there was no tenderness or masses.  There was also no vomiting, nausea, abdominal pain or blood in her stool.

An August 2010 VA gastroenterology consult note indicated that the Veteran had nausea and vomiting.  

The Veteran underwent a VA examination in December 2010.  The Veteran reported episodes of right lower quadrant pain twice a week.  She described the pain as a "gut-wrenching", colicky type pain that was a deep pain.  She sometimes sat in hot water for relief.  She stated that if she moved it hurt.  She also reported constipation and only having 1 bowel movement per week.  She took MiraLax once a day as well as milk of magnesia twice a day.  She has had no hospitalizations or surgeries related to her peritoneal adhesions.  On examination, her abdomen was soft and obese without apparent organomegaly or masses.  She had mild tenderness in the right lower quadrant.  There was no rebound tenderness and her bowel sounds were normoactive.  The examiner noted that the Veteran was independent in her activities of daily living.  She last worked in November 2009 due to a stroke.  The examiner opined that the Veteran's hypertension, nephrolithiasis, recurrent urinary tract infections and peritoneal adhesions caused no functional impairment in her physical or sedentary employability.  

A February 2011 VA treatment note reported that the Veteran presented with symptoms of constipation and bloating.  There was no nausea, vomiting, abdominal pain or blood in her stool.  The diagnosis was abdominal bloatedness.

The Veteran underwent a VA aid and attendance examination in August 2011.  On examination, her abdomen was soft and obese with some tenderness in the right upper quadrant.  There was no rebound tenderness.  Bowel sounds were normoactive.  The diagnosis was peritoneal adhesions secondary to a total abdomen hysterectomy, currently inactive.  The examiner noted that the Veteran was independent in her activities of daily living.  She last worked in November 2009 and stopped due to her stroke.

Per the March 2012 Board remand instructions, the Veteran underwent a VA examination in October 2012.  The examiner noted that the Veteran had diagnoses of IBS, hiatal hernia/GERD and gastritis.  The examiner noted that while the Veteran was service-connected for peritoneal adhesions, he could not verify this diagnosis.  He also could not verify any episodes of partial or other small bowel obstruction.  The examiner indicated that the Veteran was service-connected for peritoneal adhesions for "pulling pain" with movements of the body and other nonspecific gastrointestinal complaints that were also consistent with IBS.  The examiner also reported that chronic constipation was consistently noted in the record.  Since the mid 1980's, the Veteran has had chronic abdominal/pelvic pain.  It was often described as colicky, sharp or stabbing and despite gynecologic, urologic and gastrointestinal work-ups, procedures and surgeries, her symptoms have never fully resolved.  She stated that she currently had stabbing pain in the abdomen 3 to 4 times a month.  She found it hard to give the length of time during these flare-ups as the episodes lasted between 20 minutes and 2 hours.  She continued without chronic anorexia, known eating disorder, chronic weight loss, ongoing fever or chills or other constitutional symptoms.  The Veteran was notably diagnosed with Sjögren's syndrome in June 2012 which had gastrointestinal effects, especially related to chronic constipation.  Continuous medication was required for the Veteran's gastrointestinal condition.  The Veteran had symptoms of alternating diarrhea and constipation as well as nausea.  She had frequent episodes of bowel disturbance with abdominal distress and more than 7 episodes a month of exacerbations or attacks of the intestinal condition.  She did not have weight loss, malnutrition, serious complications or other general health effects attributed to the intestinal condition.  She did not have any tumors or neoplasms related to the condition.  On examination, her abdomen was normal except for mild, diffuse tenderness to deep palpation without rebound or guarding.  Her bowel sounds were normal and there was no costovertebral angle tenderness.  The examiner indicated that the Veteran's intestinal condition did not impact her ability to work.  The examiner opined that the Veteran's service-connected peritoneal adhesions were at most moderate adhesions based on the reported symptoms of intermittent colicky pain, nausea and primarily constipation.  The examiner also opined that the Veteran's abdominal pain was primarily related to her chronic and severe constipation.  Her IBS had been described by multiple physicians as "constipation dominant", colicky, pain, nausea and pain that radiates into the rectum.  The examiner noted that once a pattern of chronic constipation is established over years and multiple medical regimens are used, the normal function of the bowel is forever compromised.  Any other disease process, such as the recently diagnosed Sjögren's Syndrome, will further worsen the constipation due to decreased gastrointestinal mucous.  In addition, Sjögren's patients suffer a variety of gastrointestinal symptoms.  The examiner also opined that the Veteran's peritoneal adhesions did not impact her ability to work.  Regarding the Veteran's GERD/hiatal hernia and gastritis, she has periodic abdominal pain without any incapacitating episodes.  

The Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for peritoneal adhesions with IBS.  

Initially, the Board notes that the current 30 percent evaluation is the maximum rating available for IBS under Diagnostic Code 7913.  Accordingly, the Board concludes that the Veteran is not entitled to any higher rating for her IBS disability under Diagnostic Code 7319 at any relevant time during the appeal period.

As noted earlier, 38 C.F.R. § 4.114  sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Regarding a rating in excess of 30 percent for her service-connected peritoneal adhesions, the Board notes that an increased 50 percent rating is warranted under Diagnostic Code 7301 for severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  The record does not demonstrate that the Veteran's service-connected peritoneal adhesions produced these symptoms.  Notably, there is no evidence of definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Additionally, the most recent VA examiner in December 2012 also specifically determined that the Veteran's peritoneal adhesions were "at most moderate adhesions" based on the reported symptoms of intermittent colicky pain, nausea and primarily constipation.  Accordingly, a rating in excess of 30 percent under Diagnostic Code 7301 is not warranted.

The preponderance of the evidence is also against entitlement to a rating in excess of 30 percent based upon another Diagnostic Code.  As noted above, the predominant disability is alternating diarrhea and constipation with abdominal pain, cramping, and bloating.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain and occasional vomiting are noted, there has been no evidence of material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation is occurring fairly frequently by her contentions and reports to her medical providers, there is no showing of malnutrition, marked or otherwise.  Moreover, there are no indications of general debility, or any serious health complication.   Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements and this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher rating than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected peritoneal adhesions with IBS disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected peritoneal adhesions with IBS disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  While the June 2010 VA examiner indicated that the Veteran would be unable to perform her usual employment, the examiner also indicated that the Veteran was able to engage in activities of daily living without restriction.  Additionally, subsequent VA examinations specifically determined that the Veteran's peritoneal adhesions with IBS disability did not impact her ability to work.

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for peritoneal adhesions with IBS is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


